                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-60807-BLOOM/Reid

STEVEN COHN,

       Petitioner,

v.

DEPARTMENT OF CORRECTIONS,

      Respondent.
__________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon pro se Petitioner Steven Cohn’s (“Petitioner”)

amended petition for habeas corpus, ECF No. [19] (“Amended Petition”), filed pursuant to 28

U.S.C. § 2254, which was previously referred to the Magistrate Judge for a Report and

Recommendations (“R&R”) on any dispositive matters. See ECF No. [2]. On September 4, 2019,

Judge Reid issued a R&R recommending that the Amended Petition be denied, that a certificate

of appealability be denied, and the case be closed. See ECF No. [31]. The R&R advised Petitioner

that “[o]bjections to this report may be filed with the district judge within fourteen days of receipt

of a copy of the report.” Id. at 31. To date, Petitioner has filed no objections, nor has he sought

additional time to file objections. The Court has nonetheless conducted a de novo review of

Magistrate Judge Reid’s R&R and the record, and is otherwise fully advised in the premises. See

Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)).

       Upon review, the Court finds Judge Reid’s R&R to be well reasoned and correct. The Court

agrees with the analysis in the R&R and concludes that Petitioner’s Amended Petition must be

denied for the reasons set forth therein.
                                                            Case No. 18-cv-60807-BLOOM/Reid


       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Reid’s R&R, ECF No. [31], is ADOPTED;

             2. Plaintiff’s Amended Petition, ECF No [19], is DENIED;

             3. A certificate of Appealability is DENIED.

             4. The Clerk shall CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on September 27, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Steven Cohn, pro se
Y02525
South Bay Correctional Facility
Inmate Mail/Parcels
600 US Highway 27 South
South Bay, Florida 33493-2233




                                                2
